[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs June 3, 2002 Motion for Modification (#142) requesting the plaintiff be allowed to claim younger child for income tax purposes is denied.
The defendant's June 19, 2002 Motion for Modification of Child Support (#144), requesting reduction to $100, for the two children, due to defendant's expenses associated with sending one child to a private school of his selection is denied. The current child support amount of $140 per week, two children, unallocated, already reflects a substantial downward deviation (presumptive support amount of $179 on October 16, 2001 guidelines) due to shared parenting. Further downward deviation is not warranted:
(a) not in the best interests of both children,
  (b) the private school experience for the older child, while appearing to benefit that child, does not substantially reduce the plaintiffs expenses and the increase in defendant's expenses is manageable through his current and historic higher earnings,
  (c) sufficient funds would not remain for the parent receiving support to meet the basic needs of the children after further deviation. § 46b-215a-3
(b)(6).
Any and all outstanding legal fees and expenses of Attorney Fiorentino, court appointed guardian, are to be shared equally by the parties and paid in full by January 31, 2003.
___________________, J. Alvord CT Page 14769
[EDITORS' NOTE:  This page is blank.] CT Page 14770